Citation Nr: 1453096	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-02 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for neurological disabilities of the upper and lower extremities secondary to anterior fusion at C5-6 with residual hematoma.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the benefit sought on appeal.

The Veteran requested a Board hearing in April 2012.  He failed to appear at a scheduled hearing in February 2013, and did not provide a reason for his absence.  His hearing request is therefore considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran's representative has contended that following surgical procedures on the cervical spine resulting in the neurological disability at issue, VA failed to follow VHA Directive 1176(4)(d)(1), which provides that a Veteran with spinal cord injury/disability (SCI/D) admitted to a VA medical facility is to be offered transfer to an SCI/D Center within 72 hours for acute medical and/or surgical conditions and non-self-limiting conditions.  From review of the record, it does not appear that the Veteran was given transfer options until more than five days following initial surgical procedures in June 2007 that resulted in spinal cord disability.   It remains unclear, however, whether he suffered additional disability due to such breech in protocol.  

Additionally, while a VA examiner provided an opinion in May 2009 that there was no overt evidence of gross carelessness, negligence or error in care provided to the Veteran, she could not determine whether there was specific fault on the part of VA in performing surgical treatment or hospital care without resorting to speculation.  In providing this opinion, however, the examiner did not clearly explain the basis for her inability to provide the requested opinion.  Cf. Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Finally, the record indicates that the Veteran applied for disability benefits administered by the Social Security Administration (SSA).  To date, however, a copy of his SSA records has not been associated with the claims file.  The SSA records should be obtained on remand.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all decisions and underlying documents considered in those decisions with regard to the Veteran's application(s) for SSA disability benefits.

2.  Thereafter, obtain a VA opinion with respect to the Veteran's 1151 claim from an expert in orthopedic surgery, if possible.  The clinician's report should indicate that the claims file and a copy of this REMAND were reviewed.

The clinician is asked to provide opinions with respect to the following:

(A)  Is it at least as likely as not (50 percent or greater probability) that any part of the Veteran's care at the Shreveport VA Medical Center surrounding the time of his cervical spine surgery in June 2007, resulted in additional disability to his service spine?

(B)  Specifically, is it at least as likely as not (50 percent or greater probability) that the failure of VA to offer to transfer the Veteran to an SCI/D Center within 72 hours of his initial surgeries on June 1, and June 2, 2007, that resulted in neurological disability, for acute medical and/or surgical conditions and non-self-limiting conditions resulted in additional disability to the Veteran?

(C)  Is it at least as likely as not (50 percent or greater probability) that any incurrence/increase in the Veteran's disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part (i.e., failure to exercise the degree of care that would be expected of a reasonable healthcare provider) in furnishing the Veteran's medical care during the time period surrounding the cervical spine procedures?

The examiner must provide a comprehensive report including clear reasons for all opinions and conclusions reached.

3.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  The appeal should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

